Citation Nr: 1601208	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  08-28 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975, from October 1978 to October 1980, and from January 1981 to February 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

This case was originally before the Board in July 2012 and May 2014 when the claim was remanded for further development.  The RO most recently issued a supplemental statement of the case in October 2014 and the appeal is once again before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDING OF FACT

The Veteran's back disability was incurred in service. 
 

CONCLUSION OF LAW

A back disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§   1110, 1131  (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Service treatment records reflect a September 1972 examination which noted a normal clinical evaluation of his spine.  The Veteran sought treatment for complaints of back pain in November 1972.  A June 1975 separation examination from his first period of service reflects a normal clinical evaluation of his spine.  

An October 1980 separation examination from his second period of active service once again reflected a normal clinical evaluation of his spine.  The Veteran denied recurrent back pain in a report of medical history completed at that time. 

A December 1981 examination during his third period of service noted an abnormal evaluation of his spine and other musculoskeletal.  However, in a report of medical history completed at that time the Veteran denied recurrent back pain.  Complaints of shoulder pain and swollen or painful joints were reported.  The Veteran sought treatment in January 1982 for pain in his knees, hips and back.  He was diagnosed with rheumatoid arthritis.  A treatment record a few days later noted complaints of back pain.  He was diagnosed with recurring rheumatoid arthritis with sudden onset of lower back pain. The Veteran was put on 400 mg of Motrin and prescribed back exercises.  See January 27, 1982 treatment record.  A separation examination is not of record. 

Post service treatment records reflect continued complaints of back problems.  The Veteran was diagnosed with degenerative arthritis of the spine at his September 2014 VA examination. 

The Board notes that while a September 2014 VA examiner provided a negative etiological opinion regarding the Veteran's back disability, the VA examiner failed to acknowledge the medical treatment of the Veteran's back during his third period of active service.  The VA examiner only mentioned the 1972 treatment.  

As the Veteran was treated for back problems in service and continues to be treated for the same issue, after weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a back disability that began in active service.

ORDER

Service connection for a back disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


